DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 01 May 2022 has been received and entered.  Claims 1, 4, 16, 21-22, 24 and 49 have been amended, claims 3, 5, 7, 10-13, 15, 17-20, 25-39, 41, 43-44 and 46-48 have been canceled and claims 50-52 have been added.  Claims 1-2, 4, 6, 8-9, 14, 16, 21-24, 40, 42, 45, 49-52 are currently pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed 01 May 2022 have been fully considered but are not deemed to be persuasive.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I-V, as set forth in the Office action mailed on 14 July 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 14 July 2021 is withdrawn. Claims 24, 40, 42 and 45 are rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings were received on 01 May 2022.  These drawings are acceptable.

Nucleotide and/or Amino Acid Sequence Disclosures
	Applicant’s substitute specification submission has been received and entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 40 is directed to a method of treating or preventing establishment of an autoimmune disorder and claim 45 is directed to a method of reversing inflammatory arthritis in a subject.  Both methods administer the fusion protein of claim 1.  The instant specification discloses that the fusion protein of claim 1 inhibits neutrophil infiltration in synovial tissues.  The specification fails to teach the broad use of the claimed fusion proteins in the treatment of autoimmune disorders in general.  While it is generally acknowledged that neutrophils are an essential component of the immune system and have vital roles in the pathogenesis of autoimmune disorders, the likely that the inhibition of neutrophil infiltration will not necessarily result in the treatment of any and all autoimmune disorders as currently claimed.  Additionally, the specification fails to provide any evidence or line of reasoning that would support a method of reversing inflammatory arthritis in a subject by the administration of a fusion protein of the instant application.  Inflammatory arthritis, such as rheumatoid arthritis, causes tissue and bone damage which cannot be reversed by the administration of the fusion protein of the instant claims because the fusion protein of the instant claims will not restore the structural features which are lost from rheumatoid arthritis.  The specification at pages 19-20 list a plethora of autoimmune conditions yet the instant specification only provides examples which are directed to inflammatory arthritis.  One of ordinary skill in the art would not reasonably extrapolate the results obtained in the mouse experimental model of inflammatory arthritis to any and all autoimmune diseases which are encompassed by the claims.  For example, the specification lists Parry-Romberg syndrome in the list of autoimmune diseases but there is no evidence of record to suggest that this condition is autoimmune related or that the fusion protein of the instant application would have any therapeutic effect on the condition as any role of neutrophils in the condition is unknown.  The specification also lists narcolepsy however, there is no evidence that this condition is autoimmune or that that the fusion protein of the instant application would have any therapeutic effect on the condition as any role of neutrophils in the condition is unknown.  Another condition in the list is sarcoidosis which has no known cause and while experts think it results from the body’s immune system responding to an unknown substance, there is no evidence of record that administration of the fusion protein of the instant claims would have any beneficial effect on this condition and any role of neutrophils on the condition is unknown.
The specification at page 36 defines “treat” as referring to therapeutic or preventative measures.  The instant application fails to enable methods of prevention of autoimmune diseases by the administration of the fusion protein of the instant claims.  First, the skilled artisan would not be apprised of which subjects would be in need of treatment in order to prevent a condition.  Secondly, the instant specification fails to demonstrate that prevention of any condition can be achieved by the administration of the fusion protein of the instant application.  Autoimmune conditions, including inflammatory arthritis, are conditions which are caused by a number of different factors and are mediated by a number of different factors.  One of ordinary skill in the art would not reasonably expect that the fusion protein of the instant application would prevent any and all autoimmune disorders because autoimmune disorders do not have a common cause or common treatment.  Therefore, the instant claims are not enabled.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 14 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is directed to a fusion protein which comprises 6 CDRs.  The 6 CDRs constitute a binding molecule which is referred to in the specification as CK138 and which binds 11-12 chemokines (see Figure 3) as well as being able to inhibit binding of the chemokines to their receptor.  Therefore, claim 9 fails to further limit the subject matter of claim 1 because a compound and all its properties are inseparable  (See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).  Claim 9 does not further limit claim 1 because the fusion protein of claim 1 already binds at least four ELR+ CXC chemokines and in fact, it binds all of the chemokines in the list.  Claim 14 is not further limiting of claim 1 because the fusion protein of claim 1 binds both murine and human ELR+ CXC chemokines as evidenced by Figure 3.  Lastly, the specification teaches that the fusion protein of claim 1 inhibits binding of ELR+ CXC chemokines to their cognate receptors therefore, claim 23 does not further limit the subject matter of claim 23.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
It is noted that the Examiner attempted to contact the Applicant on at least two occasions to attempt to negotiate allowable subject matter.  However, the Examiner did not receive any response to the attempts made.

Claims 1-2, 4, 6, 8, 16, 21-22, 24, 42, 49-52 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647